Name: 86/339/EEC: Commission Decision of 27 June 1986 amending Decision 86/190/EEC on transitional measures regarding the supplementary trade mechanism (STM)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-07-24

 Avis juridique important|31986D033986/339/EEC: Commission Decision of 27 June 1986 amending Decision 86/190/EEC on transitional measures regarding the supplementary trade mechanism (STM) Official Journal L 201 , 24/07/1986 P. 0046*****COMMISSION DECISION of 27 June 1986 amending Decision 86/190/EEC on transitional measures regarding the supplementary trade mechanism (STM) (86/339/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 (1) and 257 (1) thereof, Whereas Commission Decision 86/190/EEC (1) laid down transitional measures until 30 May 1986 in respect of the supplementary mechanism applicable to trade in the products of the wine sector; whereas, in order to avoid any disturbance of trade, the above time-limit should be deferred; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (2) of Decision 86/190/EEC, '30 May 1986' is hereby replaced by '30 June 1986'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 140, 27. 5. 1986, p. 31.